E            NE
                                  E-Y&AS




Honorable Marie Winters                    Opinion Ho. M-42
Firemen's Pension Commissioner
1010 Sam Houston State Office Building     Re: Inter retation of
Austin, Texas                              Article 62 E 3e, Sec. 23~,
                                           Vernon's Civil Statutes.
'Dear Mrs. Winters:
     In a recent opinion request of this 0ffic.eyou outlined
the following fact situation:
         The Firemen's Pension Board of Texas City, Texas
         at present has approximately $150,000.00 of their
         surplus invested in one savings and loan association.
         The entire amount is invested in the name of the
         Board and there is no method available to show the
         various individual interests in this sum which are
         subject to claim by the various persons covered by
         the Firemen's Pension Program.
     you have expressed concern as to the appropriateness of this
type of investment and have asked our opinion regarding same.  In
addition, in the event that such an investment is not appropriate
under the statutes, you have requested our opinion as to what
action, if any, can be undertaken to enforce proper investment
by the local board.
     Article 6248e, Sec. 23A, Vernon's Civil Statutes, provides,
in part, as follows:
         "In cities having a population of eight hundred
          thousand (800,000) or less according to the
          last preceding Federal Census, and only in such
          cities, whenever, in the opinion and judgment of
          said Board of Trustees, there is on hand in the
          Firemen's Relief and Retirement Fund for the city,
          a surplus over and above a reasonably safe amount
          to take care of the current demands upon such fund,
          such surplus or so much thereof as in the judgment
          of said Board is deemed proper, may be invested in
          Federal, State, County or Municipal Bonds, and in
          shares or share accounts of savings and loan
                        - 202 -
Honorable Marie Winters, Page 2        (M-42)



          associations, where such shares or share
          accounts are insured under and by virtue of
          the Federal Savings and Loan Insurance Corpo-
          ration, . . .l)
     It is our opinion that the above quoted article, which is
applicable to Texas City, Texas, contemplates that only that amount
of surplus funds may be invested in shares or share accounts of
savings and loan associations which are fully and completely in-
sured by the Federal Savings and Loan Insurance Corporation. Since
the present insurance coverage is a maximum of Fifteen Thousand
Dollars ($15,000) for each account, we are of the opinion that
the Board of Trustees of a Firemen's Pension Board is authorized
to invest money from its surplus account only to the extent of
Fifteen Thousand Dollars ($15,000) in each savings and loan
association.
     In connection with your question regarding the enforcement
of the statutory provisions, you are advised that we are confident
that the Firemen's Pension Board here involved will comply with
the holding of this opinion without incurring the necessity of
legal action.
                            SUMMARY
                            -----VW
         The Firemen's Pension Board of Texas City, Texas,
         is authorized to invest from its surplus funds
         only an amount of up to Fifteen Thousand Dollars
         ($15,000) with an individual savings and loan
         association.




                                           rney General of Texas

SK/lb
Prepared by Sam Kelley
Assistant Attorney General
APPROVED:
OPINIOR COMMITTEE

                        -    203   -
Honorable Marie   Winters, Page 3   (M- 42)



Hawthorne Phillips, Chairman
W. V. Geppert, C&Chairman
Malcolm Quick
Pat Bailey
John Fainter
Mark White
STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                          - 204 -